DETAILED ACTION
This is in response to the Amendment filed 6/29/2022 wherein claims 7, 9, and 16-17 have been canceled and claims 1-6, 8, 10-15, and 18-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities: 
“the first jetted angle less than” (Claim 1, line 15) is believed to be in error for - - the first jetted angle is less than - -;
“the second jetted angle greater than” (Claim 1, lines 18-19) is believed to be in error for - - the second jetted angle is greater than - -;
“each outer liquid fuel nozzle” (Claim 15, lines 1-2) is believed to be in error for - - each outer liquid fuel cartridge - -;
“the first group of outer liquid fuel nozzles” (Claim 15, line 2) is believed to be in error for - - the first group of outer liquid fuel cartridges - -;
“at least one outer liquid fuel nozzle” (Claim 15, lines 2-3) is believed to be in error for - - at least one outer liquid fuel cartridge - -; and
“the second group of outer liquid fuel nozzles” (Claim 15, line 3) is believed to be in error for - - the second group of outer liquid fuel cartridges - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “each outer liquid fuel nozzle” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first group of outer liquid fuel nozzles" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the second group of outer liquid fuel nozzles" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shershnyov et al. (US 2014/0190168) in view of Tamura et al. (US 2016/0209040) and Ramier et al. (US 2017/0211805).
Regarding Independent Claim 1, Shershnyov teaches (Figures 1-10) a method of operating a combustor (22) in a turbomachine (10), the combustor (22) comprising a plurality of outer fuel nozzles (52) circumferentially arranged on an end cover (42) and a plurality of outer liquid fuel cartridges (112) arranged in groups of outer liquid fuel cartridges (groups of cartridges 112 within nozzles 52), the method comprising:
injecting central flows (from 152) of liquid fuel from pilot tips (at 94; see Figures 3-4 and 9) of each outer liquid fuel cartridge (112) in the groups of outer liquid fuel cartridges (groups of cartridges 112 within nozzles 52). Shershnyov does not teach first and second groups of outer fuel cartridges, wherein the method includes injecting a first central flow of liquid fuel from a first pilot tip of each outer liquid fuel cartridge in the first group of outer liquid fuel cartridges into a combustion zone at a first central angle defined with respect to an axial centerline of each respective outer liquid fuel cartridge in the first group of outer liquid fuel cartridges; and injecting a second central flow of liquid fuel from a second pilot tip of each outer liquid fuel cartridge in the second group of outer liquid fuel cartridges into the combustion zone at a second central angle defined with respect to an axial centerline of each respective outer liquid fuel cartridge in the second group of outer liquid fuel cartridges, wherein the first central angle is different than the second central angle,
injecting a first jetted flow (from 153) of liquid fuel (Paragraph 0039) from each outer liquid fuel cartridge (112) in the groups of outer liquid fuel cartridges (112) at a first jetted angle (see the angle shown by arrow 153 at the downstream end of cartridge 112 in Figure 9); and 
injecting a second jetted flow (from 153 of an adjacent fuel nozzle 52) of liquid fuel (Paragraph 0039) from each outer liquid fuel cartridge (112) in the groups of outer liquid fuel cartridges (112) at a second jetted angle (see the angle shown by arrow 153 at the downstream end of cartridge 112 in Figure 9).
Shershnyov does not teach injecting a first flow of fuel from a first pilot tip of each outer fuel cartridge in a first group of outer fuel cartridges into a combustion zone at a first central angle defined with respect to an axial centerline of each respective outer fuel cartridge in the first group of outer fuel cartridges and inject a second central flow of fuel from a second pilot tip of each outer fuel cartridge in the second group of outer fuel cartridges into the combustion zone at a second central angle defined with respect to an axial centerline of each respective outer fuel cartridge in the second group of outer fuel cartridges, wherein the first central angle is different than the second central angle.
Tamura teaches (Figures 1-7) operating a combustor (1) that includes a plurality of circumferentially arranged outer fuel nozzles (at 4; see Figures 1-2) and a plurality of outer fuel cartridges (11) arranged in a first and second groups of outer fuel cartridges (11, the first group including fuel injection holes 15 having an angle θ1 and the second group including fuel injection holes 15 having an angle θ2; see Figures 3-4 and Paragraph 0055), operating the combustor (1) including: injecting a first flow of fuel (from the downstream-most holes at 15) from a first pilot tip (see Figures 1-4) of each outer fuel cartridge (11) in the first group of outer fuel cartridges (the group of fuel cartridges 11 that include fuel injection holes 15 having an angle θ1; see Figures 1-4 and Paragraph 0055) into a combustion zone (within casing 2; see Figure 1) at a first central angle (θ1) defined with respect to an axial centerline (see Figure 1) of each respective outer fuel cartridge (11) in the first group of outer fuel cartridges (the group of fuel cartridges 11 that include fuel injection holes 15 having an angle θ1; see Figures 1-4 and Paragraph 0055); and injecting a second flow of fuel (from the downstream-most holes at 15) from a second pilot tip (see Figures 1-4) of each outer fuel cartridge (11) in the second group of outer fuel cartridges (the group of fuel cartridges 11 that include fuel injection holes 15 having an angle θ2) into the combustion zone (within casing 2; see Figure 1) at a second central angle (θ2) defined with respect to an axial centerline (see Figure 1) of each respective outer fuel cartridge (11) in the second group of outer fuel cartridges (the group of fuel cartridges 11 that include fuel injection holes 15 having an angle θ2; see Figures 1-4 and Paragraph 0055), wherein the first central angle is different than the second central angle (see Figures 1-4 and Paragraph 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shershnyov to include the concept of injecting a first flow of fuel from a first pilot tip of each outer fuel cartridge in a first group of outer fuel cartridges into a combustion zone at a first central angle defined with respect to an axial centerline of each respective outer fuel cartridge in the first group of outer fuel cartridges and inject a second central flow of fuel from a second pilot tip of each outer fuel cartridge in the second group of outer fuel cartridges into the combustion zone at a second central angle defined with respect to an axial centerline of each respective outer fuel cartridge in the second group of outer fuel cartridges, wherein the first central angle is different than the second central angle, as taught by Tamura, in order to prevent the heat release rate distribution of the combustion flames from being at one position in the axial direction of the combustion casing, thereby effectively suppressing combustion oscillation of the gas turbine combustor (see Paragraph 0056 of Tamura).
Although Tamura teaches, as discussed above, that the use of different fuel injection angles between outer fuel nozzles achieves suppression of combustion oscillation in the gas turbine combustor, Shershnyov in view of Tamura does not teach a first jetted angle being less than a first central angle or a second jetted angle being greater than a second central angle.
Ramier teaches (Figures 1-12) a fuel nozzle (10) that may include central flows (at 34) from the fuel nozzle (10) at central angles (θ1, which may range from approximately 80 degrees to approximately 120 degrees; see Paragraph 0026), and jetted flows (at 38) from the fuel nozzle (10 ) at jetted angles (θ2, which may range from approximately 40 degrees to approximately 90 degrees; see Paragraph 0027). Therefore, Ramier teaches that a jetted angle may be less than a central angle (a jetted angle of approximately 40 degrees and a central angle of approximately 120 degrees; see Paragraphs 0026-0027) and also teaches that a jetted angle may be greater than (a jetted angle of approximately 90 degrees and a central angle of approximately 80 degrees; see Paragraphs 0026-0027). It is noted that where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Ramier further teaches that the predetermined angular ranges of the first and second cones may be tailored to optimize a desired operational characteristic of the engine, such as atomization performance during an ignition event, nitrous oxide abatement performance, etc. (see Paragraph 0029 of Ramier). Therefore, the angular ranges between the central angles and the jetted angles are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that larger angular differences between the cones provide enhanced atomization and smaller angular differences between the cones provide enhanced nitrous oxide reduction. 
Thus, since the general conditions of the claim, i.e. that the angular ranges between the central flow and the jetted flow can be tailored, were taught in the prior art by Ramier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the angular differences between the central angles and jetted angles as taught by Ramier in order to tailor the cones to optimize a desired operational characteristic of the engine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 2, Shershnyov in view of Tamura and Ramier teaches the invention as claimed and as discussed above. Shershnyov in view of Tamura does not teach, as discussed so far, wherein the injecting a first central flow step and the injecting a second central flow step occur simultaneously.
Tamura teaches (Figures 1-7) wherein injecting a first central flow step and injecting a second central flow step (from the downstream-most holes at 15) occur simultaneously (see Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shershnyov in view of Tamura and Ramier to include the injection of the first central flow step and the second central flow step occurring simultaneously, as taught by Tamura, for the same reasons discussed above in claim 1.
Regarding Claim 3, Shershnyov in view of Tamura and Ramier teaches the invention as claimed and as discussed above. Shershnyov in view of Tamura and Ramier does not teach, as discussed so far, wherein the injecting of the first central flow of liquid fuel produces a first conical spray that is circumferentially continuous; and wherein the first central angle is between about 35 degrees and about 45 degrees.
Tamura teaches (Figures 1-7) that the injecting of the first central flow of liquid fuel produces a first conical spray (see Figures 1-4). Although Tamura does not explicitly teach that the first central angle is between about 35 degrees and about 45 degrees, Tamura does teaches (Paragraphs 0053-0054 and 0056) that this angle is desired to be large enough that the injected liquid fuel hits the inner surface of the elongated nozzle and atomizes at a position comparatively upstream of the flow of compressed air and the fuel-air mixture is ignited sooner and a length of the combustion flame is comparatively short. As a result, the heat release rate distribution of the combustion flames of the two groups can be prevented from being concentrated at one position in the axial direction of the combustion casing, which leads to a suppression of combustion oscillation (see Paragraphs 0053-0054 and 0056). Therefore, the angle of the first flow of liquid fuel is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the angle of the first flow of liquid fuel leads to a suppression of combustion oscillation.
Therefore, since the general conditions of the claim, i.e. that the first central angle can be increased, were disclosed in the prior art by Tamura, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the angle of the first flow of liquid fuel, as taught by Tamura, in order to effectively suppress combustion oscillation of the gas turbine combustor. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Ramier teaches (Figures 1-12) a central conical spray (34) that is circumferentially continuous (the ejection cone 34 may be a solid cone; see Paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shershnyov in view of Tamura and Ramier to have the conical spray be circumferentially continuous, since applicant has not disclosed that a circumferentially continuous conical spray solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the conical spray as taught by Shershnyov or Ramier.
Regarding Claim 4, Shershnyov in view of Tamura teaches the invention as claimed and as discussed above. Shershnyov in view of Tamura does not teach, as discussed so far, wherein the injecting of the second central flow of liquid fuel produces a second conical spray that is circumferentially continuous; and wherein the second central angle is between about 20 degrees and about 37.5 degrees.
Tamura teaches (Figures 1-7) that the injecting of the second central flow of liquid fuel produces a second conical spray (see Figures 1-4). Although Tamura does not explicitly teach that the second central angle is between about 20 degrees and about 37.5 degrees, Tamura does teaches (Paragraphs 0053-0054 and 0056) that this angle is desired to be small enough that the injected liquid fuel hits the inner surface of the elongated nozzle and atomizes at a position comparatively downstream of the flow of compressed air and the ignition is delayed such that a length of the combustion flame is comparatively long. As a result, the heat release rate distribution of the combustion flames of the two groups can be prevented from being concentrated at one position in the axial direction of the combustion casing, which leads to a suppression of combustion oscillation (see Paragraphs 0053-0054 and 0056). Therefore, the angle of the second flow of liquid fuel is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the angle of the second flow of liquid fuel leads to a suppression of combustion oscillation.
Therefore, since the general conditions of the claim, i.e. that the second central angle can be decreased, were disclosed in the prior art by Tamura, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the angle of the first flow of liquid fuel, as taught by Tamura, in order to effectively suppress combustion oscillation of the gas turbine combustor. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Ramier teaches (Figures 1-12) a central conical spray (34) that is circumferentially continuous (the ejection cone 34 may be a solid cone; see Paragraph 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shershnyov in view of Tamura and Ramier to have the conical spray be circumferentially continuous, since applicant has not disclosed that a circumferentially continuous conical spray solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with either the conical spray as taught by Shershnyov or Ramier.
Regarding Claim 5, Shershnyov in view of Tamura and Ramier teaches the invention as claimed and as discussed above. As discussed above, Tamura teaches (Figures 1-7) operating a combustor (1) that includes a plurality of circumferentially arranged outer fuel nozzles (at 4; see Figures 1-2) and a plurality of outer fuel cartridges (11) arranged in a first and second groups of outer fuel cartridges (11, the first group including fuel injection holes 15 having an angle θ1 and the second group including fuel injection holes 15 having an angle θ2; see Figures 3-4 and Paragraph 0055). Shershnyov further teaches (Figures 1-10) wherein the central flows of liquid fuel (at 152; see Figures 3-4 and 9) exits each outer liquid fuel cartridge (112) in the outer liquid fuel cartridges (112) from a first central outlet (at the downstream end of 112; see Figure 9) defined in the pilot tips (at 94).
Regarding Claim 6, Shershnyov in view of Tamura and Ramier teaches the invention as claimed and as discussed above. Shershnyov in view of Tamura does not teach, as discussed so far, wherein each outer liquid fuel cartridge in the first group of outer liquid fuel cartridges circumferentially neighbors at least one outer liquid fuel cartridge in the second group of outer liquid fuel cartridges.
Tamura teaches (Figures 1-7) wherein each outer fuel cartridge (11) in the first group of outer liquid fuel cartridges (11, the first group including fuel injection holes 15 having an angle θ1; see Figures 3-4 and Paragraph 0055) circumferentially neighbors (the nozzles of the two groups may be disposed alternatively; see Paragraph 0055) at least one outer fuel cartridge (11) in the second group of outer fuel cartridges (11, the second group including fuel injection holes 15 having an angle θ2; see Figures 3-4 and Paragraph 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shershnyov in view of Tamura to include each outer fuel cartridge in the first group of outer fuel cartridges circumferentially neighbors at least one outer fuel cartridge in the second group of outer fuel cartridges, as taught by Tamura, for the same reasons discussed above in claim 1.
Regarding Claim 8, Shershnyov in view of Tamura teaches the invention as claimed and as discussed above. Shershnyov in view of Tamura does not teach, as discussed so far, wherein the first jetted angle is defined between the axial centerline of each respective outer liquid fuel cartridge in the first group of outer liquid fuel cartridges and the first jetted flow of liquid fuel, and wherein the first jetted angle is between about 45 degrees and about 65 degrees.
Tamura teaches (Figures 1-7) injecting jetted flows (F2, see Figures 1 and 3-4) at jetted angles (angles θ1/2 or θ2/2) of fuel from each outer fuel cartridge (11), wherein a first jetted angle (angle θ2/2) is defined between an axial centerline of a group of outer fuel cartridges and the first jetted flow of fuel (see Figures 1 and 3-4). Although Tamura does not explicitly teach that the first jetted angle is between about 45 degrees and about 65 degrees, Tamura does teach (Paragraphs 0053-0054 and 0056) that this angle is desired to be small enough that the injected liquid fuel hits the inner surface of the elongated nozzle and atomizes at a position comparatively downstream of the flow of compressed air and the ignition is delayed such that a length of the combustion flame is comparatively long. As a result, the heat release rate distribution of the combustion flames of the two groups can be prevented from being concentrated at one position in the axial direction of the combustion casing, which leads to a suppression of combustion oscillation (see Paragraphs 0053-0054 and 0056). Therefore, the angle of the second flow of liquid fuel is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the angle of the second flow of liquid fuel leads to a suppression of combustion oscillation.
Therefore, since the general conditions of the claim, i.e. that the second central angle can be decreased, were disclosed in the prior art by Tamura, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the angle of the first flow of liquid fuel, as taught by Tamura, in order to effectively suppress combustion oscillation of the gas turbine combustor. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 10, Shershnyov in view of Tamura and Ramier teaches the invention as claimed and as discussed above. Shershnyov in view of Tamura and Ramier does not teach, as discussed so far, wherein the second jetted angle is defined between the axial centerline of each respective outer liquid fuel cartridge in the second group of outer liquid fuel cartridges and the second jetted flow of liquid fuel, and wherein the second jetted angle is between about 65 degrees and about 85 degrees.
Tamura teaches (Figures 1-7) injecting jetted flows (F2, see Figures 1 and 3-4) at jetted angles (angles θ1/2 or θ2/2) of fuel from each outer fuel cartridge (11), wherein a second jetted angle (angle θ1/2) is defined between an axial centerline of a group of outer fuel cartridges and the second jetted flow of fuel (see Figures 1 and 3-4). Although Tamura does not explicitly teach that the second jetted angle is between about 65 degrees and about 85 degrees, Tamura does teaches (Paragraphs 0053-0054 and 0056) that this angle is desired to be large enough that the injected liquid fuel hits the inner surface of the elongated nozzle and atomizes at a position comparatively upstream of the flow of compressed air and the fuel-air mixture is ignited sooner and a length of the combustion flame is comparatively short. As a result, the heat release rate distribution of the combustion flames of the two groups can be prevented from being concentrated at one position in the axial direction of the combustion casing, which leads to a suppression of combustion oscillation (see Paragraphs 0053-0054 and 0056). Therefore, the angle of the first flow of liquid fuel is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the angle of the first flow of liquid fuel leads to a suppression of combustion oscillation.
Therefore, since the general conditions of the claim, i.e. that the first central angle can be increased, were disclosed in the prior art by Tamura, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the angle of the first flow of liquid fuel, as taught by Tamura, in order to effectively suppress combustion oscillation of the gas turbine combustor. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 11, Shershnyov in view of Tamura and Ramier teaches the invention as claimed and as discussed above. Shershnyov in view of Tamura and Ramier does not teach, as discussed so far, wherein the second jetted angle is different than the first jetted angle.
Tamura teaches (Figures 1-7) injecting jetted flows (F2, see Figures 1 and 3-4) at jetted angles (angles θ1/2 or θ2/2) of fuel from each outer fuel cartridge (11), wherein the second jetted angle (angle θ1/2) and the first jetted angle (angle θ2/2) are different (see Figures 1 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shershnyov in view of Tamura and Ramier to include the concept of having different first and second jetted angles, as taught by Tamura, for the same reasons discussed above in claim 1.
Regarding Claim 12, Shershnyov in view of Tamura and Ramier teaches the invention as claimed and as discussed above. Shershnyov in view of Tamura and Ramier does not teach, as discussed so far, wherein the first central angle, the second central angle, the first jetted angle, and the second jetted angle are each different from one another.
Tamura teaches, however, that different injection patterns can be provided by setting different liquid fuel injection angles (see abstract of Tamura). Tamara also teaches that there may be more than two kinds of angles of fuel injection (Paragraph 0055). Tamura further teaches that when the angle of fuel injection differs amongst the main burners, it allows for the injection pattern of the liquid fuel to differ amongst the plurality of main burners, thus giving variance to the length and shape of the combustion flames emitted from the main burners. As a result, the heat release rate distribution (point of maximum heat release) of the plurality of combustion flames can be prevented from being concentrated at one position in the combustor, and combustion oscillation can be suppressed (see Paragraph 0024 of Tamura). Thus, the angles of injection of the respective flows of liquid fuel are recognized as a result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that setting different liquid fuel injection angles to differ amongst the main burners allows for the injection pattern of the liquid fuel to differ amongst the plurality of burners, which leads to a suppression of combustion oscillation.
Therefore, since the general conditions of the claim, i.e. that the injection angles differ so that different injection patterns can be realized, were disclosed in the prior art by Tamura, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the flow injection angles of liquid fuel, as taught by Tamura, in order to effectively suppress combustion oscillation of the gas turbine combustor. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 13, Shershnyov in view of Tamura and Ramier teaches the invention as claimed and as discussed above. Shershnyov further teaches (Figures 1-10) wherein the first jetted flow (from 153 of a first nozzle 52) of liquid fuel (Paragraph 0039) exits each outer liquid fuel cartridge (112 in a first nozzle 52) in the first group of outer liquid fuel cartridges (112) from a plurality of first peripheral outlets (at 158 in a first nozzle 52; see Figure 9) defined in the respective first pilot tips (at 94), the plurality of first peripheral outlets (at 158) surrounding a first central outlet (the central outlet at the downstream end of passage 152; see Figure 9) defined in the respective first pilot tips (94), and wherein the second jetted flow (from 153 of a second nozzle 53) of liquid fuel (Paragraph 0039) exits each outer liquid fuel cartridge (112) in the second group of outer liquid fuel cartridges (112) from a plurality of second peripheral outlets (at 158 in a second nozzle 52; see Figure 9) defined in the respective second pilot tip (at 94), the plurality of second peripheral outlets (at 158) surrounding a second central outlet (the central outlet at the downstream end of passage 152; see Figure 9) defined in the respective second pilot tips (at 94).
Regarding Independent Claim 14, Shershnyov teaches (Figures 1-10) a combustor (22) comprising:
an end cover (42);
a combustion liner (50) defining a combustion chamber (56);
a plurality of outer fuel nozzles (52) circumferentially arranged and extending between (see Figure 2) the end cover (42) and the combustion liner (50);
a plurality of outer fuel cartridges (112) each extending from a respective flange (at the upstream end of 52; see Figure 2) coupled to the end cover (42) through a respective outer fuel nozzle (52) to a first pilot tip of a second pilot tip (at 94; see Figures 3-4 and 9), wherein the first pilot tip (the tip 94 of a first fuel nozzle 52) defines a first central outlet (at the downstream end of 112; see Figure 9) configured to inject liquid fuel (Paragraph 0039) into the combustion zone (within chamber 56) and wherein the second pilot tip (the tip 94 of a second fuel nozzle 52) defines a second central outlet (at the downstream end of 112; see Figure 9) configured to inject liquid fuel (Paragraph 0039) into the combustion zone (within chamber 56). Shershnyov does not teach a first group of outer liquid fuel cartridges includes the first pilot tip and a second group of outer liquid fuel cartridges includes a second pilot tip, wherein the first pilot tip defines a first central outlet configured to inject liquid fuel into the combustion zone at a first central angle, wherein the second pilot tip defines a second central outlet configured to inject liquid fuel into the combustion zone at a second central angle, and wherein the first central angle is different than the second central angle, wherein each respective first pilot tip (at 94 of a first nozzle 52) defines a plurality of first peripheral outlets (at 158) that surround the first central outlet (the central outlet at the downstream end of passage 152; see Figure 9) of the first pilot tip (at 94 of a first nozzle 52), and wherein each respective second tip (at 94 of a second nozzle 52) defines a plurality of second peripheral outlets (at 158) that surround a second central outlet (the central outlet at the downstream end of passage 152; see Figure 9) of the second pilot tip (at 94 of a second nozzle 52), and wherein the first plurality of peripheral outlets (at 158 of a first nozzle 52) are configured to inject a first jetted flow of liquid fuel (see flow arrows of 153 in Figure 9) into the combustion chamber (56) at a first jetted angle (see Figure 9), and wherein the second plurality of peripheral outlets (at 158 of a second nozzle 52) are configured to inject a second jetted flow of liquid fuel (see flow arrows of 153 in Figure 9) into the combustion chamber (56) at a second jetted angle (see Figure 9).
Shershnyov does not teach a first group of outer liquid fuel cartridges includes the first pilot tip and a second group of outer liquid fuel cartridges includes a second pilot tip, wherein the first pilot tip defines a first outlet configured to inject fuel into the combustion zone at a first central angle, wherein the second pilot tip defines a second outlet configured to inject fuel into the combustion zone at a second central angle, and wherein the first central angle is different than the second central angle, wherein the first jetted angle is less than the first central angle and the second jetted angle is greater than the second central angle.
Tamura teaches (Figures 1-7) combustor (1) that includes a plurality of circumferentially arranged outer fuel nozzles (at 4; see Figures 1-2) and a plurality of outer fuel cartridges (11) arranged in a first and second groups of outer fuel cartridges (11, the first group including fuel injection holes 15 having an angle θ1 and the second group including fuel injection holes 15 having an angle θ2; see Figures 3-4 and Paragraph 0055), the first group of outer fuel cartridges (the group of fuel cartridges 11 that include fuel injection holes 15 having an angle θ1; see Figures 1-4 and Paragraph 0055) includes a first pilot tip (see Figures 1-4) and the second group of outer fuel cartridges (the group of fuel cartridges 11 that include fuel injection holes 15 having an angle θ2) includes a second pilot tip (see Figures 1-4), wherein first pilot tip (see Figures 1-4) includes fuel outlets (at 15) that are configured to inject fuel into the combustion zone (within 2) at a first central angle (θ1), wherein the second pilot tip (see Figures 1-4) defines fuel outlets (at 15) that are configured to inject fuel into the combustion zone (within 2) at a second central angle (θ2), and wherein the first central angle (θ1) is different than (see Figures 1-4 and Paragraph 0055) the second central angle (θ2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shershnyov to include the concept of a first group of outer liquid fuel cartridges includes the first pilot tip and a second group of outer liquid fuel cartridges includes a second pilot tip, wherein the first pilot tip defines a first outlet configured to inject fuel into the combustion zone at a first central angle, wherein the second pilot tip defines a second outlet configured to inject fuel into the combustion zone at a second central angle, and wherein the first central angle is different than the second central angle, as taught by Tamura, in order to prevent the heat release rate distribution of the combustion flames from being at one position in the axial direction of the combustion casing, thereby effectively suppressing combustion oscillation of the gas turbine combustor (see Paragraph 0056 of Tamura).
Although Tamura teaches, as discussed above, that the use of different fuel injection angles between outer fuel nozzles achieves suppression of combustion oscillation in the gas turbine combustor, Shershnyov in view of Tamura does not teach a first jetted angle being less than a first central angle or a second jetted angle being greater than a second central angle.
Ramier teaches (Figures 1-12) a fuel nozzle (10) that may include central flows (at 34) from the fuel nozzle (10) at central angles (θ1, which may range from approximately 80 degrees to approximately 120 degrees; see Paragraph 0026), and jetted flows (at 38) from the fuel nozzle (10 ) at jetted angles (θ2, which may range from approximately 40 degrees to approximately 90 degrees; see Paragraph 0027). Therefore, Ramier teaches that a jetted angle may be less than a central angle (a jetted angle of approximately 40 degrees and a central angle of approximately 120 degrees; see Paragraphs 0026-0027) and also teaches that a jetted angle may be greater than (a jetted angle of approximately 90 degrees and a central angle of approximately 80 degrees; see Paragraphs 0026-0027). It is noted that where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Ramier further teaches that the predetermined angular ranges of the first and second cones may be tailored to optimize a desired operational characteristic of the engine, such as atomization performance during an ignition event, nitrous oxide abatement performance, etc. (see Paragraph 0029 of Ramier). Therefore, the angular ranges between the central angles and the jetted angles are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that larger angular differences between the cones provide enhanced atomization and smaller angular differences between the cones provide enhanced nitrous oxide reduction. 
Thus, since the general conditions of the claim, i.e. that the angular ranges between the central flow and the jetted flow can be tailored, were taught in the prior art by Ramier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the angular differences between the central angles and jetted angles as taught by Ramier in order to tailor the cones to optimize a desired operational characteristic of the engine. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 15, Shershnyov in view of Tamura and Ramier teaches the invention as claimed and as discussed above. Shershnyov in view of Tamura and Ramier does not teach, as discussed so far, wherein each outer liquid fuel nozzle in the first group of outer liquid fuel nozzles circumferentially neighbors at least one outer liquid fuel nozzle in the second group of outer liquid fuel nozzles.
Tamura teaches (Figures 1-7) wherein each outer fuel nozzle (at 12) in the first group of outer fuel nozzles (12, the first group including fuel injection holes 15 having an angle θ1; see Figures 3-4 and Paragraph 0055) circumferentially neighbors (the nozzles of the two groups may be disposed alternatively; see Paragraph 0055) at least one outer fuel nozzle (12) in the second group of outer fuel nozzles (12, the second group including fuel injection holes 15 having an angle θ2; see Figures 3-4 and Paragraph 0055).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shershnyov in view of Tamura and Ramier to include each outer fuel nozzle in the first group of outer fuel nozzles circumferentially neighbors at least one outer fuel nozzle in the second group of outer fuel nozzles, as taught by Tamura, for the same reasons discussed above in claim 1.
Regarding Claim 18, Shershnyov in view of Tamura and Ramier teaches the invention as claimed and as discussed above. Shershnyov in view of Tamura and Ramier does not teach, as discussed so far, wherein the first jetted angle is less than the second jetted angle.
Tamura teaches (Figures 1-7) injecting jetted flows (F2, see Figures 1 and 3-4) at jetted angles (angles θ1/2 or θ2/2) of fuel from each outer fuel cartridge (11), wherein the first jetted angle (angle θ2/2) is less than (see Figures 1 and 3) the second jetted angle (angle θ1/2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shershnyov in view of Tamura to include the concept of having different first and second jetted angles, as taught by Tamura, for the same reasons discussed above in claim 1.
It is additionally noted, as discussed in claim 14 above, that Ramier teaches (Figures 1-12) the jetted angles may range from approximately 40 degrees to approximately 90 degrees (see Paragraph 0027) and may be tailored to optimize desired operational characteristics (see Paragraph 0029).
Regarding Claim 19, Shershnyov in view of Tamura and Ramier teaches the invention as claimed and as discussed above. Shershnyov in view of Tamura and Ramier does not teach, as discussed so far, wherein the first central angle is between about 35 degrees and about 45 degrees, and wherein the first jetted angle is between about 45 degrees about 65 degrees.
Tamura teaches, however, that different injection patterns can be provided by setting different liquid fuel injection angles (see abstract of Tamura). Tamara also teaches that there may be more than two kinds of angles of fuel injection (Paragraph 0055). Tamura further teaches that when the angle of fuel injection differs amongst the main burners, it allows for the injection pattern of the liquid fuel to differ amongst the plurality of main burners, thus giving variance to the length and shape of the combustion flames emitted from the main burners. As a result, the heat release rate distribution (point of maximum heat release) of the plurality of combustion flames can be prevented from being concentrated at one position in the combustor, and combustion oscillation can be suppressed (see Paragraph 0024 of Tamura). Thus, the angles of injection of the respective flows of liquid fuel are recognized as a result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that setting different liquid fuel injection angles to differ amongst the main burners allows for the injection pattern of the liquid fuel to differ amongst the plurality of burners, which leads to a suppression of combustion oscillation.
Therefore, since the general conditions of the claim, i.e. that the injection angles differ so that different injection patterns can be realized, were disclosed in the prior art by Tamura, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the flow injection angles of liquid fuel, as taught by Tamura, in order to effectively suppress combustion oscillation of the gas turbine combustor. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 20, Shershnyov in view of Tamura and Ramier teaches the invention as claimed and as discussed above. Shershnyov in view of Tamura and Ramier does not teach, as discussed so far, wherein the second central angle is between about 20 degrees and about 37.5 degrees, and wherein the second jetted angle is between about 65 degrees and about 85 degrees.
Tamura teaches, however, that different injection patterns can be provided by setting different liquid fuel injection angles (see abstract of Tamura). Tamara also teaches that there may be more than two kinds of angles of fuel injection (Paragraph 0055). Tamura further teaches that when the angle of fuel injection differs amongst the main burners, it allows for the injection pattern of the liquid fuel to differ amongst the plurality of main burners, thus giving variance to the length and shape of the combustion flames emitted from the main burners. As a result, the heat release rate distribution (point of maximum heat release) of the plurality of combustion flames can be prevented from being concentrated at one position in the combustor, and combustion oscillation can be suppressed (see Paragraph 0024 of Tamura). 
Thus, the angles of injection of the respective flows of liquid fuel are recognized as a result-effective variables, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that setting different liquid fuel injection angles to differ amongst the main burners allows for the injection pattern of the liquid fuel to differ amongst the plurality of burners, which leads to a suppression of combustion oscillation.
Therefore, since the general conditions of the claim, i.e. that the injection angles differ so that different injection patterns can be realized, were disclosed in the prior art by Tamura, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the flow injection angles of liquid fuel, as taught by Tamura, in order to effectively suppress combustion oscillation of the gas turbine combustor. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 10-15, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741